Citation Nr: 1021091	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In correspondence received via facsimile in April 2010, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the Veteran that a withdrawal of 
this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. § 
20.204 (2009).  Withdrawal may be made by the appellant or by 
his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn this appeal.  
Specifically, he wrote "I hereby withdraw my appeal for an 
increased in my PTSD . . . ."  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed without prejudice.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


